Citation Nr: 1007943	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-30 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for status-post 
laminectomy disk excision L5 with degenerative arthrosis of 
the lumbar spine, claimed as lumbar back strain.

2.  Entitlement to service connection for a bilateral foot 
condition. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran has unverified active service from March 1979 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
lumbar back strain and a bilateral foot condition.

The issue of entitlement to service connection for status-
post laminectomy disk excision L5 with degenerative arthrosis 
of the lumbar spine, claimed as lumbar back strain, addressed 
in the REMAND portion of the decision below, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran is not shown to have a bilateral foot condition. 
 


CONCLUSION OF LAW

A bilateral foot condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In an April 2007 letter, before the initial adjudication of 
the claim, the Veteran was notified of the evidence not of 
record that was necessary to substantiate the claim.  He was 
told that he needed to provide the names of persons, 
agencies, or companies who had additional records to help 
decide his claim.  He was informed that VA would attempt to 
review his claim and determine what additional information 
was needed to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

The April 2007 letter also informed the Veteran regarding the 
appropriate disability rating or effective date to be 
assigned.  Since the Board has concluded that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral foot 
condition, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not been provided with a medical examination 
in relation to his claim of entitlement to service connection 
for a bilateral foot condition.  However, such examination is 
not required in this case, as the Veteran has not 
demonstrated a current disability or persistent or recurrent 
symptoms of a disability.  

In this case, the Veteran's service treatment records and all 
identified and authorized post-service treatment records 
relevant to the issue on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  
In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1131 (West 2002).  The United 
States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1131.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The current disability requirement for a service connection 
claim is satisfied if the claimant has a disability at the 
time the claim is filed or during the pendency of that claim. 
 See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran, at the time of his February 2007 claim asserted 
entitlement to service connection for a bilateral foot 
condition.  

The Veteran's VA treatment records associated with the claims 
file are silent for any complaint, treatment, or diagnosis of 
a bilateral foot condition.  

In this case, there is no current medical evidence showing a 
diagnosis of a bilateral foot condition.  As there is no 
evidence establishing a current diagnosis of a bilateral foot 
condition, there cannot be a discussion as to whether there 
exists a medical nexus between military service and a 
bilateral foot condition.  Thus, service connection for same 
is not warranted.

As a threshold matter, per 38 U.S.C.A. § 1131, since the 
Veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.  


ORDER

Service connection for a bilateral foot condition is denied. 


REMAND

Additional development is needed prior to further disposition 
of the claim.

As a preliminary matter, the Board notes that the Veteran's 
service separation form, his DD214, is not of record.  On 
remand, the AMC/RO should associate the Veteran's DD214 with 
the claims file.  

The Board also notes that the Veteran, at the time of his 
October 2008 Substantive Appeal, did not respond when asked 
if he wanted to appear before the Board.  Thus, on remand the 
AMC/RO should provide the Veteran a final opportunity to 
elect a hearing before the Board. 

The Veteran seeks service connection for status-post 
laminectomy disk excision L5 with degenerative arthrosis of 
the lumbar spine, claimed as lumbar back strain.  

The Veteran's service treatment records demonstrate that he 
complained of low back pain and was treated for the same on a 
number of occasions.  The Veteran's September 1982 service 
separation examination and history are silent for any 
musculoskeletal abnormality or report of recurrent back pain.  

On VA examination in July 2007, the Veteran reported that he 
underwent a laminectomy and disk excision at the VA Medical 
Center (VAMC) in Jackson, Mississippi, subsequent to a few 
months of conservative treatment in 1988 and 1989.  Records 
reflecting such treatment, however, have not been associated 
with the Veteran's claims file.  

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

At the time of the Veteran's July 2007 VA examination, the 
examiner reported that he was unable to opine as to whether 
the Veteran's current back condition was related to the 
condition for which he was treated during service without 
resorting to mere speculation.  The VA examiner did not 
provide rationale as to why he was unable to render an 
opinion.  Thus, such opinion is not adequate for rating 
purposes and a new examination is in order.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
Veteran's claims file his service 
separation form, his DD214.  Any and 
all responses from the source of such 
records, including negative responses, 
must be associated with the claims 
file.

2.  Obtain and associate with the 
Veteran's claims file his treatment 
records from the VAMC in Jackson, 
Mississippi, dated prior to April 2002, 
specifically to include record of a 
laminectomy and disk excision performed 
in 1988, 1989, or 1990.  Any and all 
responses from the VAMC, including 
negative responses, must be associated 
with the claims file.

3.  After the above-described remand 
directives have been completed, 
schedule the Veteran for a VA 
examination with an orthopedist.  The 
examiner must opine as to whether it is 
at least as likely as not (at least a 
50 percent probability) that the 
Veteran's current status-post 
laminectomy disk excision L5 with 
degenerative arthrosis of the lumbar 
spine was incurred in service or is 
related to any incident of service, 
specifically, the low back complaints 
for which he was treated.  

In this regard, the examiner should 
specifically comment upon the in-
service findings of possible 
spondylolysis at the L5-S1 dated in 
August 1979, the circumstances of the 
Veteran's laminectomy and disk 
excision, and the Veteran's April 2002 
motor vehicle accident.

The claims file should be made 
available to the examiner for review in 
conjunction with the opinion or 
examination, and the examiner should 
note such review.  A complete rationale 
should be provided for all opinions 
given.  The opinions should be based on 
examination findings, historical 
records, and medical principles.  The 
examiner should fully articulate a 
sound reasoning for all conclusions 
made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to any scheduled 
examination.

4.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate Veteran's the 
claim of entitlement to service 
connection for status-post laminectomy 
disk excision L5 with degenerative 
arthrosis of the lumbar spine, claimed 
as lumbar back strain, considering any 
additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


